OPINION — AG — ** LEASE LANDS — PROPERTY — FEES — SCHOOLS — UNIVERSITIES ** 29 O.S. 513 [29-513] DOES 'NOT' OPERATE TO PREVENT THE BOARD OF REGENTS FOR THE OKLAHOMA AGRICULTURAL AND MECHANICAL COLLEGES FROM EXERCISING EXCLUSIVE CONTROL OVER THE LEASE AREA, BOTH LAND AND WATER ; NOR DOES IT PREVENT SAID BOARD FROM IMPOSING OR COLLECT A REASONABLE FEE FOR FISHING IN LAKE CARL BACKWELL; NOT FROM DENYING FISHING PRIVILEGES TO ALL, AT SUCH TIMES AS MAY BE DEEMED NECESSARY AND PROPER. (FISHING, LICENSE, RESTRICT, PRIVILEGES, STATE PROPERTY, FISHING FEES, FEDERAL FUNDS USED TO CONSTRUCT, LEASED SCHOOL PROPERTY) CITE: ARTICLE VI, SECTION 31(A), 70 O.S. 1313 [70-1313], 29 O.S. 513 [29-513] (JAMES P. GARRETT)